              Case 3:20-cv-06168-RSM Document 29 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    JASON MOLLETT, an individual,                   CASE NO. C20-6168 RSM

 9                   Plaintiff,                       ORDER GRANTING DEFENDANT
                                                      AEROTEK’S UNOPPOSED MOTION
10           v.                                       FOR RELIEF FROM LOCAL RULE
                                                      83.1(D)(2)
11    AEROTEK, INC., et al.,

12                   Defendants.

13          Defendant Aerotek Inc. is represented nationally by attorney William Corum who has

14   applied for leave to appear pro hac vice and locally by attorney Scott Schauermann. Mr.

15   Schauermann seeks relief from Local Civil Rule 83.1(D)(2) so that he may serve as pro hac vice

16   local counsel despite not maintaining a physical office within the geographic boundaries of the

17   Western District of Washington. Mr. Schauermann is licensed in Washington, admitted to

18   practice before this Court, maintains a physical office in Portland, Oregon, and has previously

19   been allowed to serve as pro hac vice local counsel before this Court. Having considered the

20   matter, the Court ORDERS that the motion (Dkt. #22) is GRANTED.

21          Dated this 4th day of January, 2021.

22

23                                                 A
                                                   RICARDO S. MARTINEZ
24                                                 CHIEF UNITED STATES DISTRICT JUDGE

     ORDER – 1
